Citation Nr: 0701802	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  04-04 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 30 percent disabling.  

2.  Entitlement to a rating in excess of 10 percent prior to 
August 25, 2003, for chondromalacia of the patella, left 
knee, with patellar tendonitis.  

3.  Entitlement to a rating in excess of 10 percent prior to 
August 25, 2003, for chondromalacia of the patella, right 
knee, with patellar tendonitis.  

4.  Entitlement to a rating in excess of 20 percent prior to 
April 29, 2004, for chondromalacia of the patella, left knee, 
with patellar tendonitis.  

5.  Entitlement to a rating in excess of 20 percent prior to 
April 29, 2004, for chondromalacia of the patella, right 
knee, with patellar tendonitis.  

6.  Entitlement to a rating in excess of 30 percent since 
April 29, 2004, for chondromalacia of the patella, left knee, 
with patellar tendonitis.  

7.  Entitlement to a rating in excess of 30 percent since 
April 29, 2004, for chondromalacia of the patella, right 
knee, with patellar tendonitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and father


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August to 
December 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied an increased rating 
for the aforementioned disabilities.  

By rating decision of December 2003, the RO increased the 
veteran's rating for chondromalacia of the patella, left and 
right knee, with patellar tendonitis, from 10 percent to 20 
percent, bilaterally, effective August 25, 2003.  

By rating decision of May 2004, the RO increased the 
veteran's rating for chondromalacia of the patella, left and 
right knee, with patellar tendonitis, from 20 percent to 30 
percent, bilaterally, effective April 29, 2004.  

The United States Court of Appeals for Veterans Claims 
(Court) indicated that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  Therefore, 
all the claims remain appellate status.  


FINDINGS OF FACT

1.  The veteran's bronchial asthma is manifested by no more 
than daily use of inhalational, oral bronchodilator therapy, 
or inhalational anti-inflammatory medication and pulmonary 
function test results of FEV-1 of 56-70 percent predicted or 
FEV-1/FVC of 56-70 percent.  

2.  Prior to August 25, 2003, the veteran's chondromalacia of 
the patella, left knee, with patellar tendonitis is 
productive of no more than slight lateral instability.  

3.  Prior to August 25, 2003, the veteran's chondromalacia of 
the patella, right knee, with patellar tendonitis is 
productive of no more than slight lateral instability.  

4.  Prior to April 29, 2004, the veteran's chondromalacia of 
the patella, left knee, with patellar tendonitis is 
productive of no more than moderate lateral instability.  

5.  Prior to April 29, 2004, the veteran's chondromalacia of 
the patella, right knee, with patellar tendonitis is 
productive of no more than moderate lateral instability.  

6.  Since April 29, 2004, the veteran's chondromalacia of the 
patella, left knee, with patellar tendonitis is productive of 
no more than severe lateral instability.  There is no 
evidence of ankylosis or limitation of extension.

7.  Since April 29, 2004, the veteran's chondromalacia of the 
patella, right knee, with patellar tendonitis is productive 
of no more than severe lateral instability.  There is no 
evidence of ankylosis or limitation of extension.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for bronchial asthma 
in excess of 30 percent have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.97 Diagnostic 
Code 6602 (2006).  

2.  The criteria for a rating in excess of 10 percent prior 
to August 25, 2003, for chondromalacia of the patella, left 
knee, with patellar tendonitis have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.40, 4.45, 4.71a, Diagnostic Code 5257 (2006).  

3.  The criteria for a rating in excess of 10 percent prior 
to August 25, 2003, for chondromalacia of the patella, right 
knee, with patellar tendonitis have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.40, 4.45, 4.71a, Diagnostic Code 5257 (2006).  

4.  The criteria for a rating in excess of 20 percent prior 
to April 29, 2004, for chondromalacia of the patella, left 
knee, with patellar tendonitis have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.40, 4.45, 4.71a, Diagnostic Code 5257 (2006).  

5.  The criteria for a rating in excess of 20 percent prior 
to April 29, 2004, for chondromalacia of the patella, right 
knee, with patellar tendonitis have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.40, 4.45, 4.71a, Diagnostic Code 5257 (2006).  

6.  The criteria for a rating in excess of 30 percent since 
April 29, 2004, for chondromalacia of the patella, left knee, 
with patellar tendonitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.40, 4.45, 
4.71a, Diagnostic Code 5257 (2006).  

7.  The criteria for a rating in excess of 30 percent since 
April 29, 2004, for chondromalacia of the patella, right 
knee, with patellar tendonitis have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.40, 4.45, 4.71a, Diagnostic Code 5257 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO sent letters to the veteran in September 2002, and 
December 2002, which asked her to submit certain information, 
and informed her of the responsibilities of the claimant and 
VA concerning obtaining evidence to substantiate her claims.  
In accordance with the duty to assist, the letters informed 
the appellant what evidence and information VA would be 
obtaining, and essentially asked the appellant to send to VA 
any information she had to process the claims.  The letters 
also explained that VA would make reasonable efforts to help 
her get evidence such as medical records, but that she was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
veteran of what she needed to show for increased rating 
claims.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to the claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of her claims.  This was accomplished in this 
case, and proper VA notice and process was performed as to 
the claims.  The Board, therefore, concludes that to proceed 
to a decision on the merits would not be prejudicial to the 
appellant in this instance.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The veteran was not 
appropriately notified in this regard.  However, despite the 
inadequate notice provided to the claimant, the Board finds 
no prejudice to the claimant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The preponderance of the evidence is against 
those claims on appeal, therefore, any question as to the 
effective date and disability rating to be assigned is moot.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  She has not identified any additional 
evidence pertinent to the claim not already of record, or 
attempted to be located, or requested by VA.  There are no 
known additional records to obtain.  She underwent VA 
examinations in connection with the claims and she testified 
at the RO before a hearing officer on two occasions.

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  

Increased ratings

By rating decision of November 2001, service connection was 
granted for reactive airway disease and a 30 percent rating 
was provided, effective December 16, 2000.  Service 
connection was also granted for left and right knee 
retropatellar pain syndrome and a 10 percent rating was 
provided for each knee, also effective December 16, 2000.  

In August 2002, the veteran filed an increased rating for her 
knees and breathing conditions.  By rating decision of 
November 2002, the veteran's reactive airway disease was 
recharacterized as bronchial asthma and was confirmed and 
continued at 30 percent.  The veteran's knee conditions were 
recharacterized as chondromalacia of the patella, left and 
right knee, with patellar tendonitis and they were both 
confirmed and continued at that rate at that time.  

By rating decision of December 2003, the veteran's bronchial 
asthma was confirmed and continued.  The veteran's 
chondromalacia of the patella, left and right knee, with 
patellar tendonitis, was increased from 10 percent to 20 
percent, effective August 25, 2003.  

The veteran underwent additional VA examinations and by 
rating decision of May 2004, her bronchial asthma continued 
to be confirmed and continued at 30 percent.  Her 
chondromalacia of the patella, left and right knee, with 
patellar tendonitis, was increased from 20 percent to 30 
percent, effective April 29, 2004.  These ratings have been 
in effect to this date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  Furthermore, 38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  
These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

bronchial asthma

Under Diagnostic Code 6602, a 30 percent evaluation is 
warranted for bronchial asthma manifested by FEV-1 of 56-70 
percent predicted, or; FEV-1/FVC of 56-70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication.  A 60 percent rating requires 
FEV-1 of 40-55 percent predicted, or; FEV-1/FVC of 40-55 
percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent rating is assigned for FEV-1 
less than 40 percent predicted, or; FEV-1/FVC less than 40 
percent, or; more than one attack per week with episodes of 
respiratory failure, or; requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno- 
suppressive medications.  

A thorough review of the medical evidence of record, to 
include VA examination reports, VA outpatient treatment 
records, and testimony at two RO hearings, show that an 
increased rating for the veteran's bronchial asthma is not 
warranted.  

The veteran underwent VA examination in October 2002, 
February 2003, and April 2004.  During all of the 
examinations, she indicated, in pertinent part, that she uses 
inhalants to resolve her wheezing and during her most recent 
VA examination in April 2004, she noted that she had asthma 
attacks two to three times a month and sometimes three to 
five attacks per month.  She testified at both RO hearings 
that she had shortness of breath and used her inhalants, of 
which she had two, daily.  At the July 2003 hearing, she 
stated that she did not use steroids.  She also stated that 
she saw her physician for treatment every two to three 
months.  Pulmonary function tests (PFT) were performed in 
connection with all three VA examinations.  No PFT showed a 
FEV-1 less than 67 percent of predicted.  FEV-1 of 40-55 
percent predicted, or; FEV-1/FVC of 40-55 percent, or; at 
least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids, 
necessary for an increased rating, has not been shown during 
anytime during the rating period. Therefore, an increased 
rating on a schedular basis is not warranted.  

knees

Under Diagnostic Code 5257, a 10 percent evaluation 
contemplates slight subluxation or lateral instability.  To 
warrant a 20 percent evaluation, moderate subluxation or 
lateral instability must be shown.  A 30 percent evaluation 
is warranted for severe subluxation or lateral instability.  

A thorough review of the medical evidence of record, to 
include VA examination reports and outpatient treatment 
records, and testimony at two RO hearings, show that an 
increased rating for the veteran's chondromalacia of the 
patella, both left and right knees, with patellar tendonitis, 
is not warranted.  

At the outset, it is important to note that the veteran's x-
ray examinations, at no time during the rating periods, has 
shown that she has x-ray evidence of arthritis.  

Prior to August 25, 2003, the veteran was seen on an 
outpatient basis by VA, from April 2001, to August 2001, by 
Eddie Powell, MD, with complaints of bilateral knee pain, and 
underwent a VA examination in October 2002 and February 2003.  
During this period, the veteran received cortisone injection 
by VA in April 2002.  She was seen in July 2002, complaining 
of pain in both knees, and was referred to physical therapy, 
where she was provided three thereabands with home 
instruction.  In August 2002, she went to VA and attended 
physical therapy, still complaining of pain.  There was 
tenderness over the patellae, but range of motion was normal, 
and there was no joint effusion or lateral instability.  In 
October 2002, she underwent a VA examination.  There was 
locking noted, slight pain with movement, slight limitation 
of flexion of both knees, and definite crepitus.  At a VA 
examination in February 2003, she complained of pain and 
stiffness, difficulty climbing stairs, and feeling fluid on 
the knees.  Examination revealed full range of motion of both 
knees from 0 to 140 degrees, and no ligamentous looseness.  

Under the provisions of DC 5257, the veteran's chondromalacia 
of the patella of both the right and left knee is no more 
than slight in degree.  The veteran exhibited pain, and 
tenderness, but range of motion was only slightly limited, 
and at most times, full.  And thus, moderate subluxation or 
lateral instability, necessary for a 20 percent rating under 
DC 5257, prior to August 25, 2003, is not shown.  

Prior to April 29 2004, the veteran's chondromalacia of the 
patella of both left and right knee, was found to be no more 
than moderate in degree.  In March 2003, she was seen in the 
VA outpatient treatment clinic complaining of pain.  By VA 
examination of August 2003, both knees showed full range of 
motion, no crepitus, and no effusion.  There was laxity, and 
it was moderate in degree.  She testified at RO hearings in 
July 2003, and March 2004.  At both hearings, she continued 
to complain of pain and swelling of the knees, the right 
worse than the left.  She stated that she was seen twice a 
year for her knee condition, and she missed work sometime as 
a daycare teacher, because of her knees.  Her pain was 
relieved by Ibuprofen and/or Tylenol.  

The veteran's chondromalacia of the patella of both knees, 
was increased to 20 percent, bilaterally, effective August 
25, 2003.  At that examination, it was noted that she had 
moderate instability, warranting a 20 percent rating.  From 
August 25, 2003, to April 29, 2004, the evidence showed the 
veteran had no more than moderate instability in both knees.  
As such, the Board finds that severe subluxation or lateral 
instability, necessary to increase the veteran's rating 
higher than 20 percent prior to April 29, 2004, per DC 5257, 
is not shown.  

Subsequently, based upon the veteran's April 29, 2004 VA 
examination, her chondromalacia of the patella of the left 
and right knee was increased to 30 percent, bilaterally.  

In April 2004, the veteran underwent VA examination.  She 
complained of pain, locking, giving way, instability and 
sometimes swelling.  She also indicated that there was flare-
up of her knee condition which occurred once or twice a 
month.  The flare-ups bothered her functional impairment but 
did not cause limitation of motion.  The examiner indicated 
that the locking of the knees was probably subluxation.  The 
veteran related that she was a daycare teacher and that a lot 
of movement with the children did give her some problems, but 
that daily activities were not that bad.  She also indicated 
to the examiner that she did not need crutches or braces.  
Range of motion showed flexion to 25 degrees of the right 
knee and flexion to 30 degrees of the left knee.  There was 
no arthritis noted and no ankylosis.  

Under DC 5260, flexion limited to 60 degrees warrants a 
noncompensable rating.  Flexion limited to 45 degrees 
warrants a 10 percent rating.  To warrant a 20 percent 
rating, flexion must be limited to 30 degrees.  Finally, 
flexion limited to 15 degrees is rated 30 percent.  

Based upon Diagnostic Code 5260, the veteran's rating based 
on limitation of flexion would warrant only a 20 percent for 
each knee, as of April 29, 2004.  

The veteran was increased to a 30 percent rating for 
recurrent subluxation or lateral instability, considered 
severe in degree.  Under DC 5257, this is the highest rating 
that can be awarded.  In order to warrant a higher schedular 
rating, the veteran must have extension of the knees limited 
to 30 degrees, which warrants a 40 percent rating under 
Diagnostic Code 5261, or flexion fixed between 10 degrees and 
20 degrees for ankylosis of the knee, under Diagnostic Code 
5256.  Since there is no limitation of extension of either 
knee, nor is there any ankylosis of either knee, there is no 
basis for the veteran to warrant an increase rating for her 
knee disabilities on a schedular basis.  

Additionally, the Board believes that the regular schedular 
standards applied in the current case adequately describes 
and provides for the veteran's disability level.  Thus, 
consideration of an extraschedular rating is not warranted.  
The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries.  
Generally, the degree of disability specified is adequate to 
compensate for a considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  See 38 C.F.R. §§ 3.321, 4.1.  
She has not been hospitalized and is presently working in a 
daycare.  As a result, the evaluations are appropriately 
evaluated under the schedular ratings.  


ORDER

An increased rating for bronchial asthma is denied.  

A rating in excess of 10 percent prior to August 25, 2003 for 
chondromalacia of the patella, left knee, with patellar 
tendonitis is denied.  

A rating in excess of 10 percent prior to August 25, 2003 for 
chondromalacia of the patella, right knee, with patellar 
tendonitis is denied.  

A rating in excess of 20 percent prior to April 29, 2004 for 
chondromalacia of the patella, left knee, with patellar 
tendonitis is denied.  

A rating in excess of 20 percent prior to April 29, 2004 for 
chondromalacia of the patella, right knee, with patellar 
tendonitis is denied.  

A rating in excess of 30 percent since April 29, 2004 for 
chondromalacia of the patella, left knee, with patellar 
tendonitis is denied.  

A rating in excess of 30 percent since April 29, 2004 for 
chondromalacia of the patella, right knee, with patellar 
tendonitis is denied.  


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


